Citation Nr: 0031259	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-13 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Determination of a proper initial rating for residuals of 
frostbite of the left foot, currently assigned a 10 percent 
evaluation.  

2.  Determination of a proper initial rating for residuals of 
frostbite of the right foot, currently assigned a 10 percent 
evaluation.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to March 
1952.  

This matter arises from a December 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied service connection for 
bilateral hearing loss and tinnitus, and which granted 
service connection for frostbite of the left and right foot, 
and assigned initial 10 percent ratings for those 
disabilities.  The veteran filed a timely appeal, contending 
in substance, that he incurred bilateral hearing loss and 
tinnitus due to exposure to acoustic trauma during combat in 
Korea, and that the severity of his residuals of frostbite of 
the feet is greater than reflected by the 10 percent 
evaluations initially assigned for those disabilities.  The 
case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.  


REMAND

By a December 1998 rating decision, the RO granted service 
connection for residuals of frostbite of the left and right 
foot.  Initial 10 percent ratings were assigned, effective 
from May 5, 1998.  The veteran appealed that decision, 
contending that the initially assigned 10 percent evaluations 
did not adequately address the severity of his bilateral foot 
disability.  The December 1998 rating decision was based on 
the veteran's service medical records showing that he had 
incurred frostbite in service, and on the report of an 
October 1998 rating examination.  

The October 1998 rating examination report shows that the 
veteran indicated that he had a past history of frostbite, 
and that he was aware of a sensation of pressure and 
tenderness in his feet.  The veteran also complained of 
experiencing numbness and chronic soreness in both feet.  In 
addition, the veteran was observed to have an ingrown 
toenail, walked with a "flapping, steppage-type gait," and 
had been told that he had rheumatoid arthritis.  Other than 
the examiner's opinion that the problem with the veteran's 
gait was not likely due to his cold weather injuries, it is 
unclear from the examination report if the other symptoms 
including the ingrown toenail and rheumatoid arthritis were 
involved with the veteran's residuals of frostbite.  No 
particular clinical findings attributable to residuals of 
frostbite were indicated.  

The initially assigned 10 percent ratings were primarily 
based upon the veteran's complaints of experiencing pain and 
cold sensitivity, albeit without any objectively demonstrated 
symptomatology noted.  The veteran currently maintains that 
the severity of his residuals of frostbite of the feet 
increases during cold weather.  It is the Board's opinion 
that additional development of the case with respect to the 
issues of increased initial ratings for the veteran's 
residuals of frostbite of the feet is required.  The veteran 
should be scheduled to undergo a VA rating examination 
conducted by the appropriate specialist to determine the 
extent and severity of his residuals of frostbite of the 
feet.  The physician conducting the examination is requested 
to review the relevant rating criteria set forth at 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2000), and to address those 
criteria in the examination report.  The examiner is also 
requested to offer an opinion as to the degree of functional 
impairment resulting solely from the veteran's residuals of 
frostbite of the feet, as distinguished from any other foot 
disorder he may have, and which is not related to the 
service-connected disabilities.  

With respect to the veteran's claims for service connection 
for bilateral hearing loss and tinnitus, he contends that he 
was exposed to acoustic trauma during combat in Korea, and 
that such noise exposure resulted in bilateral hearing loss 
and tinnitus.  In that regard, the Board notes that the law 
provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (2000).  In addition, since 
the time the veteran filed his claim for service connection, 
Section 5107 of Title 38 of the United States Code has been 
modified.  See generally Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

The revised statutory provisions provide, in pertinent part, 
that the Secretary shall assist a claimant in developing all 
facts pertinent to a claim for benefits under this title.  
Such assistance shall include requesting information as 
described in Section 5106 of this title.  The Secretary shall 
provide a medical examination when such examination may 
substantiate entitlement to the benefits sought.  The 
Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.  

The law also provides that, of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  See 
38 U.S.C.A. § 1154(b) (West 1991).  

In the present case, it is established that the veteran is a 
combat veteran of the Korean War.  His discharge certificate 
(Form DD-214) shows that he was awarded the Combat 
Infantryman's Badge, the Bronze Star Medal, and the Korean 
Service Medal.  The Board notes that exposure to acoustic 
trauma and noise is entirely consistent with the 
circumstances and conditions of combat.  Therefore, the 
veteran's assertions, as a combat veteran, are sufficient to 
support the veteran's claim that he was exposed to acoustic 
trauma during service.  In addition, the Board observes that 
the report of a VA audiometric test conducted in August 1998 
shows that the veteran currently suffers from bilateral 
sensorineural hearing loss.  

Accordingly, consistent with the provisions of the revised 
38 U.S.C.A. § 5107(a), as set forth in the Veterans Claims 
Assistance Act of 2000, cited above, the Board finds that an 
additional VA audiological examination may further 
substantiate the veteran's claim for entitlement to service 
connection for bilateral hearing loss and tinnitus.  In this 
regard, the veteran should provide a full history of his 
exposure to acoustic trauma, before, during, and after 
service.  The examiner should then address the etiology of 
any diagnosed bilateral hearing loss and tinnitus, and offer 
an opinion as to whether it is at least as likely as not that 
any diagnosed hearing disabilities were incurred as a result 
of exposure to acoustic trauma during service.  The RO should 
then readjudicate the veteran's claim.  

Therefore, in order to afford the veteran every consideration 
with respect to his present appeal, the case is REMANDED for 
the following action.  

1.  The RO should contact the veteran, 
and after obtaining any necessary 
authorization, should obtain and 
associate with the claims file any 
records of medical treatment pertaining 
to his service-connected frostbite of the 
feet and to his hearing loss and 
tinnitus, dated since the time of the 
last request for such information.  If no 
additional records exist, the RO should 
so indicate.  

2.  The veteran should be scheduled to 
undergo a VA rating examination of his 
feet and should be scheduled to undergo a 
VA audiology examination to determine the 
nature, severity, and etiology of any 
diagnosed hearing loss and tinnitus.  The 
examinations should be conducted by the 
appropriate medical specialists.  

The physician conducting the examination 
of the veteran's feet is requested to 
review the applicable rating criteria 
contained in the VA Rating Schedule 
pertaining to frostbite injuries, and 
indicate the extent to which any 
objectively manifested symptomatology is 
the result of the veteran's residuals of 
frostbite of the feet, or if such 
symptomatology is the result of some 
other foot disorder.  The examiner is 
also requested to address the issue of 
the degree of functional impairment the 
veteran currently experiences as a result 
of his service-connected residuals of 
frostbite of the feet.  If the veteran is 
found to experience a degree of 
disability or functional impairment due 
to factors or disorders other than his 
service-connected residuals of frostbite, 
the examiner should so indicate.  The 
findings contained within the examination 
report should address the evaluative 
criteria for frostbite contained within 
the Rating Schedule.  

The examiner conducting the audiological 
examination is requested to obtain a 
history of exposure to acoustic trauma 
from the veteran.  If the veteran is 
found to have  hearing loss and/or 
tinnitus, the examiner is requested to 
offer an opinion as to the etiology of 
any such diagnosed disability or 
disabilities.  If bilateral hearing loss 
or tinnitus is found, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that those disabilities were incurred in 
service.  

All pertinent medical records contained 
within the veteran's claims file, or the 
claims file itself, should be made 
available to the examiners for review in 
advance of the scheduled examinations.  
Complete rationales for all opinions 
expressed must be included in the 
typewritten examination report.  

3.  Upon completion of the foregoing, the 
RO should adjudicate the issues of 
determinations of the proper initial 
ratings for residuals of frostbite of the 
left and right foot, and entitlement to 
service connection for bilateral hearing 
loss and tinnitus on the basis of all the 
available evidence.  If the benefits 
sought are not granted, the veteran and 
his service representative should be 
provided with a supplemental statement of 
the case, and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is notified.  



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 7 -


